Walton, J.
Counsel for defendant requested the presiding justice, who tried the cause without the intervention of a jury, to rule as matter of law:
“ That there is no sufficient evidence in the case on which recovery can be had for the corn delivered, without amendment of the wi'it by striking out the name of Hazen,” which ruling was refused, and decision was rendered for plaintiffs.
To which ruling and refusal to rule the defendant excepts.
When a case is tried by the presiding judge without the inter*344vention of a jury, exceptions will not lie to his rulings in relation to the sufficiency of the evidence. Whether there is any evidence in support of an action is a question of law. But whether it is sufficient is a question of fact. Sawyer v. Nichols, 40 Maine, 212.
There was some evidence in support of the joint claim of the plaintiffs in this suit. Its sufficiency cannot be examined by the law court upon a bill of exceptions. ,

Exceptions overruled.

Appleton, C. J., Barrows, Virgin, Peters and Libbby, JJ., concurred.